                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON



STACEY HYER,

       Plaintiff,                                     Case No. 3:20-cv-42

vs.

COMMISSIONER OF SOCIAL SECURITY,                      Magistrate Judge Michael J. Newman
                                                      (Consent Case)
      Defendant.
______________________________________________________________________________

 ORDER GRANTING DEFENDANT’S MOTION FOR EXTENSION OF TIME (DOC. 7)
______________________________________________________________________________

       Now before the Court is Defendant’s motion to stay proceedings in this Social Security

disability appeal. Doc. 7. Defendant’s motion is supported by the affidavit of Christianne

Voegele, Chief of Court Case Preparation and Review Branch 1, Acting Chief of Chief of Court

Case Preparation and Review Branch 3, Office of Appellate Operations (“OAO”), Social Security

Administration, who attests that critical in-person tasks necessary for the preparation and filing of

certified administrative records cannot be accomplished, at this time, due to the unprecedented

restrictions and precautions being taken in response to the ongoing public health emergency related

to COVID-19. Doc. 7-1. Ms. Voegele further attests that the OAO will try to implement new

processes to overcome this issue. Id.

       For the reasons asserted in the motion, and given the Court’s awareness of the situation

with regard to COVID-19, the Commissioner’s motion is construed as a request for an extension

of time to file a certified administrative record. For good cause shown, the motion is GRANTED.

The Commissioner shall file a certified administrative record as soon as practicable, and no later
than 90 DAYS from the date of this Order. If a further extension of time is required, Defendant

may file another motion, as appropriate.

        IT IS SO ORDERED.



Date:   April 2, 2020                              s/Michael J. Newman
                                                   Michael J. Newman
                                                   United States Magistrate Judge
